PER CURIAM.

ORDER

The Secretary of Veterans Affairs moves to waive the requirements of Fed. Cir. R. 27(f) and to dismiss Thomas R. Williams’s appeal from the United States Court of Appeals for Veterans Claims’ judgment in Williams v. Nicholson, 05-0394, 2006 WL 2564378, for lack of jurisdiction. Williams has not responded.
Williams appealed to the Court of Appeals for Veterans Claims, challenging a 2005 decision of the Board of Veterans’ Appeals that held that there was no clear and unmistakable error when the Board denied his claim for disability compensation in 1958. The Court of Appeals for Veterans Claims held that there were numerous documents to support the 1958 decision that he had a pre-service knee injury and that a challenge to the weighing of evidence cannot constitute clear and unmistakable error. Williams appeals that decision to this court.
Under 38 U.S.C. § 7292, this court has limited jurisdiction over appeals from decisions of the Court of Appeals for Veterans Claims. See Forshey v. Principi 284 F.3d 1335, 1338 (Fed.Cir.2002) (en banc). This court “may not review (A) a challenge to a factual determination, or (B) a challenge to *973a law or regulation as applied to the facts of a particular case.” 38 U.S.C. § 7292(d)(2).
In his brief, Williams does not raise a constitutional, statutory or regulatory issue. Williams challenges only factual determinations. Thus, this court does not have jurisdiction over the appeal. 38 U.S.C. § 7292(d)(2).
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motions are granted.
(2) Each side shall bear its own costs.